Exhibit 10.44

 

ELEVENTH AMENDMENT TO

 

THE FISHER-PRICE PENSION PLAN

 

WHEREAS, Mattel, Inc. (“Mattel”) sponsors the Fisher-Price Pension Plan for the
benefit of eligible employees of Fisher-Price, Inc. and certain other
subsidiaries; and

 

WHEREAS, the provisions of the Plan are set forth in a 1994 Restatement, as
amended; and

 

WHEREAS, Mattel desires to amend the Plan to (i) add a joint and 75% survivor
annuity optional form of benefit, (ii) change the actuarial assumptions used to
calculate optional forms of benefit and (iii) revise the interest rate
applicable to retroactive payments made as of a retroactive annuity start date;
and

 

WHEREAS, in Section 9.1 of the Plan, Mattel reserved the right to amend the Plan
at any time in whole or in part;

 

NOW, THEREFORE, to effect the foregoing, Mattel does hereby declare that the
Plan be, and hereby is, amended as follows effective as of January 1, 2008:

 

1. The second sentence of the second paragraph of Section 4.1(a) shall be
amended to read as follows:

 

“In calculating the actuarial equivalent of the accrued monthly pension benefit
to which the Participant is entitled at his annuity starting date, equivalence
for benefits as of an annuity starting date prior to January 1, 2008 shall be
determined on the basis of the factors set forth in Schedule C. Equivalence for
benefits as of an annuity starting date on or after January 1, 2008 shall be
determined on the basis of the RP-2000 Mortality Table (weighted 50% for males
and 50% for female) and 7% interest; provided that, in no event shall the
resulting benefit payable as of such annuity starting date be less than the
accrued monthly pension benefit as of December 31, 2007 payable as of such
annuity starting date based on the assumptions in effect prior to January 1,
2008.”

 

2. Section 4.3 shall be deleted in its entirety and replaced with the following:

 

“Section 4.3. Other Optional Forms.

 

(a) Joint and 75% Annuity Option. A Participant may elect to receive a
retirement benefit payable monthly for the life of the Participant and upon the
Participant’s death, if such Participant is survived by the spouse to whom such
Participant was married at the annuity starting date, for the life of such
spouse, in an amount equal to 75% of the benefit payable to such Participant.



--------------------------------------------------------------------------------

(b) Ten Years Certain Option. A Participant may elect to receive a retirement
benefit payable monthly during his lifetime and terminating with the monthly
payment coinciding with or next preceding the date of his death, with the
provision that 120 monthly payments shall be made in any event to him or such
beneficiary or beneficiaries as he may have designated. Such election shall be
by written notice to the Company.

 

If a Participant and his beneficiary or beneficiaries die after the Participant
has retired but before a total of 120 monthly payments have been made to the
Participant and his beneficiary, a commuted lump sum payment shall be made to
the estate of the last survivor of the Participant and his beneficiary or
beneficiaries. The calculation of such commuted lump sum value shall be made
based on the interest rate assumption set forth in Section 5.4. The designation
of a beneficiary or beneficiaries under this option may be changed at any time,
and a beneficiary receiving payments under this option may designate a
beneficiary other than his estate.

 

(c) Required Minimum Distributions. Unless the Participant’s spouse is the sole
designated Beneficiary under this Section 4.3, and the form of distribution is a
period certain and no life annuity, the period certain for an annuity
distribution commencing during the Participant’s lifetime may not exceed the
applicable distribution period for the Participant under the Uniform Lifetime
Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations for the
calendar year that contains the annuity starting date. If the annuity starting
date precedes the year in which the Participant reaches age 70, the applicable
distribution period for the Participant is the distribution period for age 70
under the Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations plus the excess of 70 over the age of the Participant as of
the Participant’s birthday in the year that contains the annuity starting date.
If the Participant’s spouse is the Participant’s sole designated Beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the Participant’s applicable distribution
period, as determined under this section, or the joint life and last survivor
expectancy of the Participant and the Participant’s spouse as determined under
the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in the calendar year that contains the
annuity start date.

 

(d) Actuarial Equivalence Factors. Any optional form of benefit commencing as of
an annuity starting date prior to January 1, 2008 shall be determined on the
basis of the factors set forth in Schedule C. Any optional form of benefit
commencing as of an annuity starting date on or after January 1, 2008 shall be
determined on the basis of the RP-2000 Mortality Table (weighted 50% for males
and 50% for female) and 7% interest; provided that, in no event shall the
resulting benefit payable as of such annuity starting date be less than the



--------------------------------------------------------------------------------

accrued benefit as of December 31, 2007 payable as of such annuity starting date
based on the assumptions in effect prior to January 1, 2008.”

 

3. The third sentence of Section 4.6 shall be amended to read as follows:

 

“Any interest paid in accordance with this Section prior to January 1, 2008,
shall be calculated using the applicable interest rate used to determine the
present value of a Participant’s accrued monthly pension benefit under the Plan
as of the Benefit Commencement Date as described in Section 5.4. Any interest
paid in accordance with this Section on or after January 1, 2008, shall be
calculated using the interest rate on 30-year Treasury securities in effect for
the month of October preceding the first day of the Plan Year in which the
Benefit Commencement Date occurs.”

 

4. Except as expressly or by necessary implication amended hereby, the Plan
shall continue in full force and effect.

 

IN WITNESS WHEREOF, Mattel has caused this instrument to be executed by its duly
authorized officer this 19 day of December, 2008.

 

MATTEL, INC. By:   /s/ ALAN KAYE Name:   Alan Kaye Title:   Senior Vice
President, Human Resources